Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to variable resistance memory device with a particular read and write circuit. The independent 1 and 13 recite a memory device comprising: a first memory cell including a variable resistance element and a switching element; a second memory cell including a variable .resistance element and a switching element; and a read and write circuit configured to perform, as a first access, a write operation or a read operation on the first memory cell, and make a second access after the first access, wherein data is written into or read from the second memory cell, as the second access, under a condition based on or not based on a distance or a thermal resistance between the first memory cell and the second memory cell, and whether the condition is based on or not based on the distance or the thermal resistance depends on a type of the second access. The prior art fails to disclose or suggest “whether the condition is based on or not based on the distance or the thermal resistance depends on a type of the second access.” Therefore, claims 1-21 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871.  The examiner can normally be reached on 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        03/27/2021